Citation Nr: 0521866	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  99-12 714	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to higher initial ratings for post-traumatic 
stress disorder (PTSD), which has been rating as 50 percent 
from December 30, 1998, 70 percent from July 15, 1999, and 
100 percent from April 26, 2004.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1967 to July 1969.

2.  The veteran appealed from an April 1999 rating decision 
that granted entitlement to service connection for PTSD and 
assigned a 30 percent disability rating.  (The 30 percent 
rating was later increased.)

3.  On July 25, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted a statement that was received at the 
Board on July 25, 2005. He said that he was satisfied with a 
May 2005 rating decision from the Appeals Management Center.  
The veteran added that he no longer wished to pursue any 
further appeal to the Board.  He asked that his pending 
appeal be withdrawn.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2004).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


